       Case 1:05-cv-00922-DAD Document 143 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL COREY SLAUGHTER,                          Case No. 1:05-cv-00922-DAD
12                      Petitioner,                    DEATH PENALTY CASE
13          v.                                         ORDER GRANTING PETITIONER’S
                                                       UNOPPOSED MOTION FOR EXTENSION
14   RON DAVIS, Warden of San Quentin State            OF TIME TO FILE MOTION FOR
     Prison,                                           EVIDENTIARY HEARING, RECORD
15                                                     EXPANSION AND/OR DISCOVERY
                        Respondent.
16                                                     (Doc. No. 142)
17

18

19

20          Before the court is a motion brought by petitioner, through counsel Assistant Federal

21   Defender Jennifer Mann, to extend the deadline for filing a motion for evidentiary hearing,

22   expansion of the record and/or discovery from August 31, 2020 to October 30, 2020. This

23   extension of time is necessary due to counsel’s responsibilities in other matters.

24          Ms. Mann represents to the court that counsel for respondent, Deputy Attorney General

25   Ryan McCarroll, does not object to the requested extension.

26          The court finds good cause to grant the instant motion.

27          Accordingly, petitioner’s unopposed motion to extend the deadline for filing a motion for

28   evidentiary hearing, expansion of the record and/or discovery (Doc. No. 142) is granted to and
                                                      1
       Case 1:05-cv-00922-DAD Document 143 Filed 08/25/20 Page 2 of 2

 1   including October 30, 2020. Respondent shall file any opposition to the motion by not later than

 2   January 15, 2021. Petitioner shall file any reply to the opposition by not later than March 19,

 3   2021.

 4   IT IS SO ORDERED.
 5
        Dated:     August 25, 2020
 6                                                        UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
